Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 8-14, in the reply filed on 7/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamble et al. (“An Electromagnetically Actuated Double-Sided Cell-Stretching Device for Mechanobiology Research” Micromachines, 2017 Aug; 8(8): 256).
et al. discloses a magnetic field chamber (PDMS device; fig. 1c). The chamber includes one or more chamber walls, the one or more chamber walls creating a first region (fig. 1); an array of micromagnets (NdFeB disc magnets) positioned in connection with at least one of the one or more chamber walls (fig. 1c; page 3), the array of micromagnets capable of delivering a magnetic field of variable strength to the first region (page 3); a plurality of actuators (electromagnets; fig. 1b-c) connected to one or more micromagnets of the array of micromagnets (fig. 1b-c), the plurality of actuators configured to independently actuate the micromagnets with respect to the one or more chamber walls from a first position to a second position (fig. 1a-c); and a reservoir configured to receive and dispense a hardenable magnetic substance (fig. 1c). 
The instant application is silent as to any size restraints regarding the claimed micromagnets. Kamble et al. discloses the diameter of the NdFeB disc magnet as 2000 microns, and the device is described in the publication Micromachines. Thus, the disc magnets of Kamble et al. are micromagnets. Alternatively, if the magnets of Kamble et al. are determined not to be “micromagnets,” mere scaling down does not impart patentability to an old device.  See, e.g., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such 
With regard to the substance described in claims 8 and 9, a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 14: Kamble et al. discloses the micromagnets being independent electromagnets (fig. 1).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamble et al. (“An Electromagnetically Actuated Double-Sided Cell-Stretching Device for Mechanobiology Research” Micromachines, 2017 Aug; 8(8): 256), as applied to claim 8 above.
Claim 11: Kamble et al. discloses the chamber walls including a base and a plurality of side walls, but is silent as to including heating and cooling elements. However, Kamble et al. teaches that the chamber is temperature-controlled to 37C prior to applying mechanical strain (page 5). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included heating and cooling elements on the chamber of Kamble et al. in order to achieve optimal adherence and growth of the cells on the membrane, as taught by Kamble et al. (page 5).
Claim 12: Kamble et al. discloses a membrane formed over the base (fig. 1).
Claim 13: Kamble et al. discloses the array of micromagnets being positioned on at least one of the plurality of sidewalls (fig. 1), but is silent as to positioning the array on the base. However, there is no invention in shifting the position of a structure to a different position if the operation of the device would not thereby be modified.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754